                    Case 1:15-cv-06915-ER Document 196 Filed 07/26/21 Page 1 of 1




                                                     THE CITY OF NEW YORK
       GEORGIA M. PESTANA                           LAW DEPARTMENT                                HANNAH V. FADDIS
       Acting Corporation Counsel                       100 CHURCH STREET                                Senior Counsel
                                                        NEW YORK, NY 10007                        Phone: (212) 356-2486
                                                                                                    Fax: (212) 356-1148
                                                                                                   hfaddis@law.nyc.gov




                                                                                July 23, 2021

       VIA ECF
       Honorable Edgardo Ramos
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, New York 10007

                                      Re:       J-Quan Johnson v. City of New York, et al.
                                                15 CV 6915 (ER) (SN)

       Your Honor:

               I write to request permission to file the accompanying motion exhibits, Exhibits “I”
       through “L,” to Defendants’ Motion Pursuant to Fed. R. Civ. P. 50 and 59 (ECF No. 191) under
       seal as they contain personal information subject to Fed. R. Civ. P. 5.2 and confidential medical
       information.

Defendants' request is granted. The Clerk of Court is respectfully
directed to terminate the motion. Doc. 194.                                  Respectfully submitted,

So ordered.

                                    7/26/2021                                /s/_                      ____
                                                                             Hannah V. Faddis
                                                                             Senior Counsel

       CC:       VIA ECF
                 All Counsel of Record
